—Judgment, Supreme Court, New York County (Harold Baer, Jr., J.), entered November 21, 1991, dismissing the complaint as barred by the Statute of Limitations, unanimously affirmed, without costs.
We agree with the IAS Court that absent statutory authorization no "delayed discovery” rule exists to toll the Statute of Limitations in actions for personal injury based on sexual abuse, and that plaintiff’s causes of action are governed by the general rule that the Statute of Limitations begins to run at the time of the commission of the alleged tortious act (see, Goldsmith v Howmedica, Inc., 67 NY2d 120). We also agree that the Statute of Limitations was not tolled by duress, and that defendants are not equitably estopped from asserting it. The alleged misconduct of the individual defendant occurred in 1973, and plaintiff makes no showing that he thereafter refrained from instituting an action because of defendants’ coercion, misrepresentation or concealment of facts. We have considered plaintiff’s remaining contention and find it to be without merit. Concur — Milonas, J. P., Ross, Asch and Rubin, JJ. [See, 152 Misc 2d 88.]